Citation Nr: 1019383	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  01-10 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a back disability with 
arthritis, including as secondary to a right knee disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from September 1960 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case has been before the Board on prior occasions.  In 
March 2007, the Board issued a decision denying the Veteran's 
claims on appeal.  At that time, the case featured claims of 
entitlement to service connection for a right knee disability 
as well as the intertwined issue of entitlement to service 
connection for a back disability, to include as secondary to 
the right knee disability.  The Veteran appealed the Board's 
March 2007 decision to the United States Court of Appeals for 
Veterans Claims (hereinafter 'the Court').  By Order dated 
November 10, 2008, the Court vacated the Board's March 2007 
decision pursuant to an October 2008 Joint Motion.

The Board observes that the October 2008 Joint Motion 
essentially focused its discussion upon the issue of 
entitlement to service connection for a right knee 
disability, rather than the intertwined issue of entitlement 
to service connection for a back disability.  In March 2009, 
the case was again before the Board and was remanded for 
additional development focused upon the right knee issue; 
consideration of the back issue was deferred as it was 
inextricably intertwined with the right knee issue.  During 
the processing of that remand, the RO granted entitlement to 
service connection for a right knee disability in a March 
2010 rating decision.  Thus, that issue is no longer in 
appellate status, and the Board may now consider the 
inextricably intertwined back issue.

The Board notes that there has been substantial compliance 
with the Board's March 2009 remand directives that were 
focused primarily upon development of the right knee issue; 
the Board finds no need to further delay final appellate 
review of the back issue at this time.

The Veteran testified at a Board videoconference hearing in 
September 2003.  The Veterans Law Judge who conducted that 
hearing is no longer employed at the Board.  The Veteran was 
afforded the opportunity to testify at another Board hearing, 
but he indicated in an October 2005 communication that he did 
not want an additional hearing.


FINDING OF FACT

The Veteran's chronic back disability has not been caused or 
aggravated by his active duty service nor by his service-
connected right knee disability.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the 
Veteran's active duty service, nor has any back disability 
been caused or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a letter sent in January 2006, 
the claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, this letter advised the Veteran of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to the most recent RO-level readjudication of the claim, as 
evidenced by the March 2010 supplemental statement of the 
case.  The VCAA notice was therefore effectively timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board further notes that the January 2006 VCAA letter 
included notice specifically addressing the requirements for 
entitlement to service connection under a secondary theory of 
entitlement.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, an effectively timely March 2006 VCAA letter 
provided the notice contemplated by Dingess.  The appellant 
was provided with notice of the types of evidence necessary 
to establish a disability rating and an effective date for 
any rating that may be granted, and this letter explained how 
VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that -except for cases in which 
VA has failed to meet the first requirement of 38 C.F.R. 
§ 3.159(b) by not informing the claimant of the information 
and evidence necessary to substantiate the claim- the burden 
of proving harmful error must rest with the party raising the 
issue; the Federal Circuit's presumption of prejudicial error 
imposed an unreasonable evidentiary burden upon VA and 
encouraged abuse of the judicial process, and determinations 
on the issue of harmless error should be made on a case-by-
case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

The Board finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-
service, private, and VA, have been obtained.  The Veteran 
has been afforded a VA examination pertinent to the claim 
decided below; an October 2009 VA examination report with 
medical opinion is of record.  The Board finds that the 
examination and report with opinion are fully adequate to 
allow for informed appellate review.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The Veteran has claimed entitlement to service connection for 
a back disability.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Service connection is warranted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

It is clear from the record that the Veteran currently 
suffers from a chronic disability of the back.  The critical 
question in this case is whether the chronic back disability 
is causally related to the Veteran's service or to a service-
connected disability.

Turning first to consideration of service connection for a 
back disability on a direct basis, the medical evidence of 
record shows no evidence of any back disability in service, 
or for many years after discharge.  The Veteran's service 
treatment records do not show any treatment or complaints 
suggestive of a back disability.  The Veteran's July 1962 
service separation examination report shows that the 
Veteran's back was clinically evaluated as normal at the time 
of discharge and that he reported no complaints suggestive of 
any back disability.  This strongly suggests that neither a 
trained medical professional nor the Veteran himself believed 
that he suffered from a back disability at the conclusion of 
his time in service.

A March 2001 doctor's statement was submitted in support of 
this claim in which it is indicated that the Veteran reported 
that his back pain began with a fall in 1993.  This letter, 
together with a medical record dated April 1999 and spinal 
clinic records starting in 1993, indicates that the Veteran 
is currently diagnosed with osteoarthritis in the lumbar 
spine, a herniated disc, and degenerative disc disease at 
multiple levels.  Significantly, medical records prior to 
1993 make no indication of any back pathology.  This all  
strongly suggests that the Veteran's current back disability 
began with the reported fall in 1993, more than 30 years 
after his discharge from service.

The Veteran submitted a statement in January 2009 testifying 
that his back disability began during his military service 
when he slipped and fell on steps at 'Ft. Velore.'  The 
Veteran testified that he strained his back at that time.  
The Board notes that the Veteran is competent to recall the 
occurrence of an injury followed by back symptoms, but that 
this statement does not probatively establish the incurrence 
of a chronic back disability during service in this case.  
The Board finds that the Veteran's hindsight recollections 
from several decades following service are probatively 
outweighed by the contemporaneous service records that show 
that although the Veteran had medical attention paid to his 
right knee during service, there is no suggestion of any back 
problem.  More significantly, even assuming that the Veteran 
did strain his back in some manner in a fall as he describes, 
the service separation examination report shows that he had 
no back disability at the conclusion of his military service; 
service connection may not be granted for an acute strain of 
the back during service when no chronic disability resulted 
from such injury.  Finally, the Veteran's more recent 
testimony in support of this claim conflicts with the 
Veteran's prior statement to his private medical doctor, as 
reflected in that doctor's March 2001 letter indicating that 
the Veteran described his back problems as beginning in 1993.  
In view of these inconsistencies, the Board finds the 
credibility of Veteran's statements and testimony as to an 
inservice back injury to be diminished.

The Board acknowledges a February 2002 third-party affidavit 
presented as testimony to the effect that the Veteran was 
injured at 'Fort Valvaur' when he slipped on a snowy 
staircase.  The statement asserts that the Veteran was 
healthy when he joined the Army but was discharged with a bad 
right knee and back condition.  The Board finds that this 
statement presents very little, if any, probative weight in 
this case.  First, the Board notes that the affiant does not 
claim to have witnessed the injury described; the affiant 
claims to be a childhood friend of the Veteran's but not 
someone who served with the Veteran.  Second, the affiant 
does not explain any expertise or basis for determining that 
the Veteran had any back disability at discharge, which is 
especially significant since the contemporaneous service 
separation examination records, prepared by medical 
professionals, directly contradict this assertion; 
additionally, the Veteran's own prior indications in medical 
records discussed above appear to contradict the affiant's 
statement.  It appears that the February 2002 third-party 
affidavit serves only to assert the occurrence of alleged 
events 40 years in hindsight based upon no direct knowledge 
of the affiant.  The affiant is testifying to the occurrence 
of events that he did not witness, and the onset of a medical 
disability that he is not competent to diagnose.  The 
affiant's apparent reliance upon either speculation or 
repeating the Veteran's own statements, thus, do not form any 
basis for contributing independent probative support to the 
service connection claim at issue.  The very limited 
probative value of this statement relative to the substantial 
contrary probative evidence in this case provides little 
support for the Veteran's service connection claim.

The Board is thus presented with an evidentiary record which 
does not support a finding of service connection for the 
Veteran's back disability.  The record fails to show that a 
chronic back disability manifested during service or for many 
years after discharge nor is there any competent credible 
evidence suggesting that the Veteran's current back 
disability is causally linked to service which took place 
over 30 years prior to diagnosis.

Of great significance in this case is an October 2009 VA 
examination report which addresses the medical etiological 
question at the center of the direct theory of service 
connection in this case.  After thorough review of the claims 
file and direct examination of the Veteran, the October 2009 
VA examiner concluded that the Veteran's current back 
disability is not caused by or a result of duties or injury 
during military service.  The examiner explained his 
analytical rationale with several key points.  First, the 
examiner cited that the service treatment records show no 
history of back injury or overuse, while the same records do 
contain a history of right knee problems; the examiner cited 
that it is very unlikely that only records relating to a back 
problem were destroyed.  Second, the examiner cited that the 
Veteran worked for 34 years doing relatively heavy mechanic 
work in civilian employment; the Veteran did not have 
significant problems until 1993.  Therefore, the examiner 
found that the Veteran's civilian occupation was a 'much more 
likely etiology' of the eventual back problems.  
Additionally, the examiner commented that private medical 
records show that the Veteran had an on-the-job injury in 
1993.

The Board finds the October 2009 VA examination report to be 
highly probative evidence in this case.

The Board briefly notes that a February 2009 private medical 
record makes reference to the Veteran's description of 
injuring his back when falling from a horse in 1960.  The 
Board observes that the Veteran is presumed to have been in 
sound condition with regard to his back upon his entrance to 
service in September 1960; this presumption operates in the 
Veteran's favor as it would support a finding of service 
connection if a chronic back disability was shown to have 
manifested during service.  To the extent that the Veteran's 
February 2009 statement concerning a horse-riding injury to 
his back pertains to an alleged injury prior to service, the 
Board finds it presents no significance in this case as the 
Board finds that the Veteran was presumably sound upon 
service entrance.  To any extent that the Veteran may be 
suggesting that the horse-riding injury took place during 
service, the Board finds that the testimony is probatively 
contradicted by the fact that the service treatment records 
document the Veteran's in-service medical problems without 
any reference to any manner of back problem.  The Board 
continues to find that the most probative evidence shows that 
no chronic back disability resulted from any back injury 
during service, and any occurrence of a back injury was acute 
in nature without resulting chronic disability.

To the extent that the Veteran's February 2009 statement to a 
private doctor vaguely refers to his recollection of 
diagnoses of structural damage to his back around the time of 
the horse-riding injury, the Board notes that this evidence 
is not significantly probative.  The Board notes that the 
U.S. Court of Appeals for Veterans Claims has held that a lay 
person's statement about what a physician told him, i.e., 
'hearsay medical evidence,' cannot constitute the medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence.'"  See Robinette v. Brown, 8 Vet. App. 
69 (1995).

Because the probative weight of the evidence is against 
finding that the Veteran's current chronic back disability is 
etiologically linked to his military service, because there 
is no competent evidence demonstrating a causal link between 
the Veteran's back disability and the Veteran's service, and 
because of the length of time following service prior to any 
diagnosis of pertinent back problems, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim of service connection for a back disability on a direct 
basis.

Turning to consideration of the Veteran's secondary theory of 
service connection, the Board likewise finds that the 
probative evidence is against the claim.  Service connection 
is currently in effect for a right knee disability, which the 
Veteran contends may have caused or aggravated his current 
back disability.  The probative October 2009 VA examination 
report, informed by review of the claims file and direct 
examination of the Veteran, explains the examiner's competent 
medical conclusion that the back disability is not caused nor 
aggravated by the service-connected right knee disability.  
The examiner discusses his rationale for the analytical 
conclusion by explaining that prior to the right knee 
replacement the Veteran was able to do a relatively heavy job 
for 34 years without difficulty.  Furthermore, significantly, 
the examiner explains that there is simply no medical 
explanation or probability yielding that his right knee 
arthritis could have caused significant degenerative changes 
in his lumbar spine; the examiner states that these are 
separate problems with separate etiologies that are both 
common with increasing age.  The examiner also again observes 
that the Veteran had an on-the-job injury in 1993.

The probative October 2009 VA examination report weighs 
significantly against the Veteran's service connection claim 
in this case on a secondary basis, and is not probatively 
contradicted by any other evidence in the record.

The Board finds that the preponderance of the probative 
weight of the evidence is against every theory of service 
connection for back disability presented in this case.  The 
Veteran's back is presumed to have been in sound condition 
upon his entrance to service, but the preponderance of the 
evidence weighs against finding that any back disability 
manifested or had onset during service.  The preponderance of 
the evidence also weighs against finding that any current 
back disability has been caused or permanently aggravated by 
the Veteran's service-connected right knee disability.

The Board has reviewed the entirety of the evidence of record 
but finds that there is no other evidence of record which 
probatively contradicts the findings presented in the highly 
probative evidence discussed above with regard to the issue 
on appeal.  The Board acknowledges that the claims file 
contains a quantity of other medical records, but none of the 
information in these records pertinently contradicts the 
conclusions or cited rationales of the medical opinions and 
findings discussed above.

The Board acknowledges the Veteran's own contentions with 
regard to his belief that his back disability is 
etiologically related to his service-connected right knee 
disability or to his military service.  As a layperson, the 
Veteran is not competent to offer an opinion that requires 
specialized training, such as the clinical etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007), the Federal Circuit determined that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced certain symptoms 
which may be related to the claimed disability on appeal.  
However, the Veteran is not competent to establish a 
specialized medical determination such as the specific 
etiology of his back disability.  The Board acknowledges the 
Veteran's testimony suggesting chronicity of his back 
disability from the time of his military service onward; 
however, these hindsight recollections are probatively 
outweighed by the more contemporaneous evidence that 
contradicts them, including the negative service treatment 
records and the indications in post-service medical records 
concerning the onset of back disability.  The contemporaneous 
service treatment records and post-service medical records 
are highly probative evidence with regard to the health of 
the Veteran's back during the time of service and the history 
of his back's health following service; a medically expert VA 
examiner has reviewed the claims file and interviewed the 
Veteran to inform his analysis concluding that there was no 
causation of a chronic back disability during service.  
Against the backdrop of the overall evidence, the Board does 
not find the Veteran's statements or testimony regarding a 
continuity of symptoms since service to be credible. 

Furthermore, despite the Veteran's lay contention that his 
service-connected right knee disability has caused or 
aggravated his back disability, the Board has discussed above 
that the most probative competent medical evidence weighs 
against such a finding; a VA physician has concluded that 
there is no relationship between the right knee disability 
and the back disability in this case.

Even considering the Veteran's lay testimony with regard to 
the matters it is competent to address, the most probative 
evidence weighs against the claim of entitlement to service 
connection in this case.  Competent medical evidence is 
required to establish an etiological nexus between the 
claimed disability on appeal and the service-connected 
disability the Veteran contends has caused or aggravated it.  
In this case, the Board finds that the preponderance of the 
probative evidence of record weighs against finding any such 
nexus.  Competent medical evidence is required to establish 
an etiological nexus between military service and a currently 
diagnosed disability.  In this case, the Board finds that the 
preponderance of the probative evidence of record weighs 
against finding any such nexus in this regard as well.

In this case, the most competent evidence shows that the 
Veteran's chronic back disability is not caused by nor 
aggravated by the Veteran's service-connected right knee 
disability, nor has it been otherwise caused or aggravated by 
the Veteran's military service.  Therefore, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
chronic back disability.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


